DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction
I. Claims 1-14, drawn to a surgical device, classified in A61B18/1442.
II. Claim 15-19, drawn to a method of performing a surgical procedure, classified in A61B2090/0811.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  The process of invention II is directed toward a method of rotating the end effector about a longitudinal axis relative to the handle assembly of the surgical device; rotating a visualization device about the longitudinal axis with respect to the handle assembly; and maintaining a rotational position of the visualization device relative to a visualization axis extending through the visualization device. Invention I is directed toward a surgical device comprising a handle assembly; an elongated portion extending distally from the handle assembly and defining a longitudinal axis; an end effector disposed adjacent a distal end of the elongated portion and configured to treat tissue, the end effector rotatable about the longitudinal axis relative to the handle assembly; a visualization device defining a visualization axis, a first portion of the visualization device extending through the elongated portion, and a second portion of the visualization device disposed at least partially within the handle assembly, the visualization device rotatable about the longitudinal axis relative to the handle assembly. In this case, the apparatus of Invention I can be used in another materially different process wherein the end effector is not rotated about the longitudinal axis 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The disclosed inventions require a different field of search (e.g searching different classes/subclasses or electronic resources, or employing different search quarries); and/or the prior art applicable to one invention would not likely be applicable to the other invention. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Paul Natoff on 9/22/2021 a provisional election was made with traverse to prosecute the invention of I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bayer (US20040133228A1) in view of Ginn (US Patent No. 5938680 A).
Regarding claim 1, Bayer discloses a surgical device ([0070]; Figure 1—element 10) comprising: a handle assembly ([0071]; Figure 1A &1B—elements 18 & 18’); an elongated portion ([0071] & [0071]; Figure 1A – 3—element 12) extending distally from the handle assembly (Figure 1A—elements 18 & 18’) and defining a longitudinal axis (Figure 3—element “A”; wherein the elongated portion (12) is rotatable about the longitudinal axis [0078]); an end effector ([0081]; Figure 1A, 2 & 3—element 100) disposed adjacent a distal end of the elongated portion (Figure 1A, 2 & 3—element 12) and configured to treat tissue, the end effector (Figure 3—element 100) rotatable about the longitudinal axis ([0082]; Figure 3—element “A”); a visualization device ([0072], [0076] & [0089]—element 162, 164 & 166); defining a 
Bayer does not disclose wherein the visualization device is rotatable about the longitudinal axis relative to the handle assembly; and a constant horizon mechanism disposed in operative engagement with the visualization device and configured to prevent the visualization device from rotating about the visualization axis when the visualization device rotates about the longitudinal axis.
	Ginn teaches a visualization device ([Col. 5, lines 25-43]; Figure 1 & 9B—elements 30, 35, 36 & light source provided at distal end of 36 (not shown)), an elongated portion ([Col. 5, lines 44-53]; Figure 1 & 9B—element 12); a constant horizon mechanism ([Col. 5, lines 54-65] & [Col. 8, line 29-Col. 9, line 30]; Figure 9B—element 17 ) disposed in operative engagement with the visualization device (Figure 9B—elements 30, 35, & 36) and configured to prevent the visualization device from rotating about the visualization axis when the visualization device rotates about the longitudinal axis. 
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the vein harvesting device as disclosed by Bayer to include the teachings of Ginn, wherein the constant horizon mechanism is disposed in operative engagement with the visualization device and configured to prevent the visualization device from rotating about the visualization axis when the visualization device rotates about the longitudinal axis, as both references and the claimed invention are directed toward vein harvesting instruments with rotatable components. By modifying the vein harvesting device, as disclosed by Bayer, to include the teachings of Ginn, the visualization device of Ginn would replace the visualization device of Bayer (still maintaining the visualization axis and still having a first portion extending through the elongated portion and a second 
Regarding claim 2, Bayer in view of Ginn disclose all of the limitations of claim 1, as described above. 
Ginn further teaches wherein the constant horizon mechanism includes an elongated tube ([Col. 5, lines 44-53] & [Col. 8, line 29 - 50]; Figure 9B—element 30 & 36), a first bushing ([Col. 8, lines 50-Col. 
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the vein harvesting device, as taught by Bayer, to include the further teachings of Ginn, as described above, as both references and the claimed invention are directed toward vein harvesting devices with rotatable components. As disclosed by Ginn, when the first and second bushings are secured together, axial and rotational movement between the first and second bushing is prevented ([Col. 8, lines 51-65]),  the coupling mechanism fixes the axial and rotational movement of the endoscope with respect to the elongated portion ([Col. 8, line 66 – Col. 9, line 10]), the coupling mechanism may be used to effect quick and easy detachment and attachment of the harvesting implements to the endoscope ([Col. 8, lines 14-18]), and provide the user with the versatility to introduce and lock into position an endoscope ([Col. 9, lines 21-30]).  It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the vein harvesting device as disclosed by Bayer, to include the further teachings of Ginn wherein the constant horizon mechanism includes an elongated tube, a first bushing, and a second bushing; as such a modification would allow for the first and second bushings to be secured together to prevent axial and rotational movement between them, therefore fixing the axial and rotational movement of the endoscope with respect to the elongated portion, and provide the user with the versatility to introduce and lock the endoscope into position. 
Regarding claim 3, Bayer in view of Ginn disclose all of the limitations of claim 2, as described above. Bayer in view of Ginn disclose wherein the visualization device extends through the elongated portion, as described in the above rejections of claim 1. 
Bayer does not disclose wherein the elongated tube extends through the elongated portion and is disposed about the visualization device. 

A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the vein harvesting device, as taught by Bayer, to include the further teachings of Ginn, as described above, as both references and the claimed invention are directed toward vein harvesting devices with rotatable components. As disclosed by Bayer, the elongated portion includes a first lumen which can house an endoscope for observing or visualizing the operating cavity [0072]. As disclosed by Ginn, an endoscope is used to enhance the visualization of the work space without having to unduly stretch the patient’s skin to visualize the working space ([Col. 1, line 65-Col. 2, line 5]), and provide a lighting source is provided for viewing and illumination ([Col. 5, lines 40-44]). With this modification the visualization device and elongated tube, as disclosed by Ginn, would extend through the endoscope lumen, within the elongated portion, as disclosed by Bayer. A person or ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the vein harvesting device, as disclosed by Bayer, to include the further teachings of Ginn; as such a modification would enhance the visualization of the workspace without having to unduly stretch the patient’s skin, and provide a light source for viewing and illumination.
Regarding claim 4, Bayer in view of Ginn disclose all of the limitations of claim 3, as described above.
Ginn further teaches wherein the elongated tube (Figure 9B—element 30 & 36) is fixed from rotation about the longitudinal axis relative to the visualization device ([Col. 5, lines 34-43] & [Col. 9, lines 2-17]; Figure 9B—elements 35 & light source (not shown)).

Regarding claim 5, Bayer in view of Ginn further disclose all of the limitations of claim 2, as described above. 
Ginn further discloses the surgical device according to claim 2, wherein the first bushing (Figure 9B—element 70) and the second bushing (Figure 9B—element 65) are disposed within the handle assembly (Figure 1 & 9B—element 17).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the vein harvesting device, as disclosed by Bayer, to further include wherein the first bushing and the second bushing are disposed within the handle assembly, as 
Regarding claim 6, Bayer in view of Ginn disclose all of the limitations of claim 5, as described above.
 Ginn further teaches wherein a proximal portion of the elongated tube (Figure 9B—element 30 & 36) is operatively connected to the first bushing ([Col. 8, line 60- Col. 9, line 17]; Figure 9B—element 70).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the vein harvesting device, as taught by Bayer, to include the teachings of Ginn, as both references and the claimed invention are directed toward vein harvesting instruments with rotatable components. As disclosed by Ginn, the first bushing encircles the endoscope in order to fix the axial and rotational movement of the endoscope with respect to the elongated portion ([Col. 8, line 65-Col. 9, line 17]), and to provide the user with the versatility to introduce, and lock into position, an endoscope ([Col. 9, lines 21-30]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the vein harvesting device as disclosed by Bayer to include the teachings of Ginn, as described above, as such a modification would fix the axial and rotational movement of the endoscope with respect to the elongated portion, and provide the user with the versatility to introduce, and lock into position, an endoscope.
Regarding claim 7, Bayer in view of Ginn disclose all of the limitations of claim 5, as described above. 
Ginn further teaches wherein the elongated tube (Figure 9B—element 30 & 36) is fixed from rotation about the longitudinal axis relative to the first bushing [(Col. 8, line 50- Col. 9, line 16]; Figure 9B—element 70).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the vein harvesting device, as taught by Bayer, to include the teachings of Ginn, as both references and the claimed invention are directed toward vein harvesting instruments with rotatable components. As disclosed by Ginn, the first bushing accommodates the endoscope and in a locked position the endoscope is encircled by the first busing to fix the axial and rotational movement of the endoscope with respect to the elongated portion ([Col. 8, line 60-Col. 9, line 17]). Additionally, Ginn discloses that the coupling mechanism provides the user with the versatility to introduce the endoscope and lock it into position within the elongated portion ([Col. 9, line 21-25]), fix the axial and rotation movement of the endoscope with respect to the elongated portion ([Col. 5, line 54-65]), allow for quick and easy detachment and attachment of the harvesting implements to the endoscope ([Col. 8, lines 14-18]). Therefore since the endoscope is attached/locked into position within the elongated portion via the first bushing, which is attached to the endoscope, the first bushing would be fixed from axial and rotational movement with respect to the endoscope. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vein harvesting device as disclosed by Bayer to include the further teachings of Ginn, as described above, as such a modification would provide the user with versatility to introduce the endoscope and lock it into position within the elongated portion, and allow for the  therefore preventing axial and rotational movement of the endoscope with respect to the elongated portion and provide the user with 
Regarding claim 8, Bayer in view of Ginn disclose all of the limitations of claim 2, as described above. 
Ginn further discloses wherein the first bushing (Figure 9B—element 70) is disposed at least partially within the second bushing ([Col. 8, lines 51-65]; Figure 9B—element 65), and wherein the first bushing is fixed from lateral movement relative to the second bushing ([Col. 8, lines 57-61]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the vein harvesting device, as taught by Bayer, to include the teachings of Ginn, as both references and the claimed invention are directed toward vein harvesting instruments with rotatable components. As disclosed by Ginn, in a locked position the first bushing is secured within the second bushing therefore preventing any axial or rotational movement between them ([Col. 8, lines 57-61]), the coupling mechanism provides the user with the versatility to introduce the endoscope and lock it into position([Col. 9, line 21-25]), fix the axial and rotational movement of the endoscope with respect to the elongated portion ([Col. 5, line 54-65]), allow for quick and easy detachment and attachment of the harvesting implements to the endoscope ([Col. 8, lines 14-18]), and reduce the trauma to the patient by minimizing the number of tools and incisions required during a procedure ([Col. 2, lines 13-22]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vein harvesting device as disclosed by Bayer to include the further teachings of Ginn, as described above, as such a modification would prevent any axial or rotational movement between the first and second bushing, therefore preventing axial and rotational movement of the endoscope with respect to the elongated portion, provide the user with the versatility to introduce and lock an endoscope into position within the elongated shaft, and reduce the trauma to the patient by minimizing the number of tools and incisions required during a procedure. 
Regarding claim 9, Bayer in view of Ginn disclose all of the limitations of claim 8, as described above. 
Ginn further teaches wherein the second bushing (Figure 9B—element 65) is fixed from vertical movement relative to the handle assembly ([Col. 8, lines 29-65]; Figure 1 & 9B—element 17).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the vein harvesting device, as taught by Bayer, to include the teachings of Ginn, as both references and the claimed invention are directed toward vein harvesting instruments with rotatable components. As disclosed by Ginn, the coupling mechanism/handle mechanism includes the second bushing and the second bushing receives the first bushing ([Col. 8, line 37-54]), when the first bushing is secured within the second bushing any axial or rotational movement between them is prevented ([Col. 8, lines 57-61]). Since the first bushing is moveable in order to unlock or unlock the endoscope, the second bushing remains in a fixed position, therefore the second bushing does not need to move in a vertical direction relative to the handle assembly. As disclosed by Ginn, the coupling mechanism provides the user with the versatility to introduce the endoscope and lock it into position ([Col. 9, line 21-25]), fix the axial and rotational movement between the first and second bushings ([Col. 8, lines 50-65]) and therefore fixing the axial and rotational movement of the endoscope with respect to the elongated portion ([Col. 5, line 54-65]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vein harvesting device as disclosed by Bayer to include the further teachings of Ginn, as described above, as such a modification would prevent any axial or rotational movement between the first and second bushing, therefore preventing axial and rotational movement of the endoscope with respect to the elongated portion, and provide the user with the versatility to introduce and lock an endoscope into position within the elongated shaft. 
Regarding claim 10, Bayer in view of Ginn disclose all of the limitations of claim 9, as described above.
Ginn further teaches wherein a proximal portion of the elongated tube (Figure 9B—element 30 & 36) is operatively connected to the first bushing ([Col. 8, line 60-Col. 9, line 16]; Figure 9B—element 70), and wherein the elongated tube (Figure 9B—element 30 &36) is fixed from rotation about the longitudinal axis relative to the first bushing [(Col. 8, line 50- Col. 9, line 16]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the vein harvesting device, as taught by Bayer, to include the teachings of Ginn, as described above, as both references and the claimed invention are directed toward vein harvesting instruments with rotatable components. As disclosed by Ginn, the first bushing accommodates the endoscope and in a locked position the endoscope is encircled by the first busing to fix the axial and rotational movement of the endoscope with respect to the elongated portion ([Col. 8, line 60-Col. 9, line 17]). Additionally, Ginn discloses that the coupling mechanism provides the user with the versatility to introduce the endoscope and lock it into position within the elongated portion ([Col. 9, line 21-25]), fix the axial and rotation movement of the endoscope with respect to the elongated portion ([Col. 5, line 54-65]), allow for quick and easy detachment and attachment of the harvesting implements to the endoscope ([Col. 8, lines 14-18]). Therefore since the endoscope is attached/locked into position within the elongated portion via the first bushing, which is attached to the endoscope, the first bushing would be fixed from axial and rotational movement with respect to the endoscope. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vein harvesting device as disclosed by Bayer to include the further teachings of Ginn, as described above, as such a modification would provide the user with versatility to introduce the endoscope and lock it into position within the elongated portion, and allow for the  therefore preventing axial and rotational movement of the endoscope with respect to the elongated portion and provide the 
Regarding claim 11, Bayer in view of Ginn disclose all of the limitations of claim 5, as described above. Ginn further teaches wherein the first bushing (Figure 9A & Figure below—element 70) includes at least two parallel sides (see figure below—parallel side, element 70).

    PNG
    media_image1.png
    486
    688
    media_image1.png
    Greyscale

Regarding claim 12, Bayer in view of Ginn disclose all of the limitations of claim 11, as described above. Ginn further teaches wherein the second bushing (Figure 9B & Figure above—element 65) includes at least two parallel sides (see figure in the 103 rejection of claim 11—parallel side).
Regarding claim 13, Bayer in view of Ginn disclose all of the limitations of claim 1, as described above. Bayer further discloses wherein the visualization axis (Figure 3—element 162, with the 
Regarding claim 14, Bayer in view of Ginn disclose all of the limitations of claim 13, as described above. Bayer further discloses wherein the visualization axis (Figure 3—element 162, with the visualization axis running through the center of visualization device 162) is parallel to the longitudinal axis (Figure 3—element “A”).
Conclusion
Accordingly, claims 1-14 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/M.D.T./Examiner, Art Unit 3794        
                                                                                                                                                                                                /JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794